                                                                               CLERK'
                                                                                    S OFFICE U.S.DIST
                                                                                      ATG OKE . COURT
                                                                                          F      ,VA
                                                                                           ILED
                                                                                      JUt I3 ajj
                    IN THE UNITED STATESDISTRICT COURT (UL uxaxc
                   FO R TH E W E STERN D ISTM CT O F W RGIN IA a
                               R OAN O IG D IW SIO N                                          LE

RAY O N D A P.y

       Plaintiff                                       CivilAction N o.7:18-CV-00190



co M M IssIoN E R SO CX           SE CU RITY            By: M ichaelF.U tbansld
ADMINISTM TIJN,                                         ChiefUnited StatesDistrictJudge
       D efendant

                                M E M O R AN D U M O PIN IO N

       This socialsecurity disability appealwasreferred to the H onorpble RobertS.Ballou,

UnitedStatesM agistrateludge,pursuantto28U.S.C.j6369$(1)7),fotproposedfindingsof
factandarecommended disposition.Themagisttatejudgeftled areportandrecommendaéon
(R&R)on May24,2019,recommendingthattheplaintiff'smotion forsummaryjudgmentbe
denied, the Commissionet's moéon fot summary judgment be granted, and the
Commissioner's fmaldecision be af6rmed.Plainéff Rayonda P.rflkayonda'') has Sled
objectionstotherepoztand thismatterisnow ripeforthecoutt'sconsidetadon.
1.Standard ofReview ofM agistrateJudgeD ecision
       The objecéon requirementsetfozth in Rule 72$) ofthe FederalRules ofCivil
Procedurelisdesigned to ffttaing)theattention ofb0th the distdctcout'
                                                                    tand the courtof
appealsupon only thoseissues thatremain in dispute afterthe magistrate judge hasmade
findingsandrecommendations.''United Statesv.Mid ette,478F.3d 616,621 (4th Cir.2007)


1Tv ithin 14 daysafterbeing served with acopy oftherecom m endèd isposidon,apartym ay serveand ftle
specifcwzittenobjecdonstotheproposedfinaingsandrecommendadons.''Fed.R.Civ.P.729$.
(cidngThomasv.Arn,474U.S.140,147-48(1985:.An objecéngpaftymustdo so ffwith
suffcient specificity so as reasonably to alert the clistrict courtof tlae true gzound for the

objecdon.''1d.at622.
       To conclude otherwisewould defeatthe purpose ofrequidng objecdons.W e
       would be perm itting a party to appealany issue thatwasbefore them agistrate
       judge,regardlessofthenatureandscopeofobjectionsmadetothemagistrate
       judge'sreport.Eitherthedistrictcourtwouldthenhavetoreview everyissuein
       themagistratejudge'sproposed findingsand recommendadonsorcourtsof
       appeals would be tequired to review issues that the disttict court never
       considered.In eithercase,judicialresourceswouldbewastedand thedistdct
       court's effectiveness based on help from magistrate judges would be
       underm ined.

=
ld

       Thedistrictcourtmustdeterrnine7-qnovoanypordonofthemagisttatejudge'sreport
and recommendation to which apropetobjecdon hasbeen made.ffl'he clistrictcourtmay
accept,reject,ormodifytherecommended disposiéon;receivefurtherevidence;orretarn the
mattertothemagisttatejudgewithinsttucdons.''Fed.R.Civ.P.72q$(3)9accord28U.S.C.j
6369$(1).
       If,however,a party Tftmakesgeneralorconclusory objectionsthatdo notditectthe
cotuttoaspecifcerrorinthemagistratejudge'sproposedSnclingsandrecommendadonsy'''
7-.
  q novo review isnotrequired.Di ros ero v.Colvin,No.5:13-cv-00088-FDW -DSC,2014

W L 1669806,at*1 (W .D.N.C.Apz.28,2014)(quotingHoward Yellow Cabs,Inc.v.United
States,987 F.Supp.469,474 (W .D .N .C.1997)(quodng Omianov.Johnson,687F.2d44,47
(4th Cir.19821 .ffl'
                   hecotutwillnotconsiderthoseobjectionsby theplnindffthataremerely
conclusory orattemptto objectto the entirety ofthe Report,withoutfocusing the court's
attention on speciûcerrorstherein.''Cam erv.Com m 'rofSoc.Sec.,N o.4:08cv69,2009W L
9044111,at*2 (E.D.Va.May6,2009),afpd,373F.App'x346 (4th Cir.);seeMidgette,478
F.3dat621rfsecéon6364$41)doesnotcountenanceaform ofgeneralizedobjecéontocovez
allissuesaddressed by themagistrate judge;itcontemplatesthataparty'sobjecdon to a
magistratejudge'srepoztbespecifcandparécularized,asthestataztedirectstheclisttictcourt
to review only zthoseportthnsofthezeportorJylpa/if
                                              -  fpzoposed findingsorrecommendadonsto
which d7i
        .#i
          '
          /lbrtbmade.''').Such generalobjecdonsffhavethesameeffectasafailureto object,
orasawaiverofsuch objecdon.''Moon v.BWX Technolo 'es,742 F.Supp.2d 827,829
(W.D.Va.2010),aff'd,498F.App'x268(4thCir.2012).SeealsoArn,474U.S.at154rrrllhe
statutedoesnotreqplitethejudgetoreview anissue.
                                              d.
                                               tnovoifnoobjectionsareflled....'').
       Rehashing azgumentsraised beforethemagistzatejudge doesnotcomplywith the
requitementsetforthin tlaeFederalRtllesofCivilProceduretofllespecihcobjècéons.Indeed,
objectionsthatsimplyreiterateargumentsraisedbefotethemagisttatejudgeareconsidezedto
begeneralobjectionstotheentiretyofthereportandrecommendation.SeeVene v.Asttue,
539F.Supp.2d 841,844-45(W.D.Va.2008).Asthecourtnoted in y.
                                                         -e.
                                                           s-qy:
       Allowing a litigant to obtain de novo review of her entire case by m erely
       reförmaténgan eazlierbriefasan objection Tfmakgesjtheinitialreferencetothe
       m agisttateuseless.The funcéonsofthe disttictcourtare effectively dupEcated
       as b0th tie magistrate and the disttict courtperform idendcaltasks.Tlais
       duplicaéonoftimeandeffortwastesjudicialresourcesratherthansavingthem,
       andrunscontrarytothepum osesoftheM agistratesAct.''H oward (v.Sec'yof
       Health & Human Servs.l,932F.2d (505,1EI509 g(6th Cir.1991)1.
539 F.Supp.2d at846.A plaindffwho reiteratesherpreviously-raised argam entswillnotbe

given Kftl'
          le second bite atthe apple she seeksi''instead,her re-flled briefwillbe treated asa

generalobjecdon,which hasthesnmeeffectaswould afaillzreto object.ld.
Il.ludicialReview ofSocialSecurityDetetminations
            Itis notthe province ofa federalcourtto m ake aclm inistrati
                                                                       ve disability decisions.

Rather,judicialreview ofdisabilitycasesislimitedtodetetminingwhethersubstantialevidence
'




supportsthe Com m issioner'sconclusion thattheplaintifffailed to m eetllisburden ofproving

disability.See Ha sv.Sullivan,907 F.2d 1453,1456 (4th Cir.1990)5see also Lawsv.
Celebtezze,368F.2d640,642 (4th Cit.1966).ln so doing,thecotutmayneitherundertakea
.   d.
     qnovo review oftlaeCommissioner'sdecision norre-weigh theevidenceofrecord.Hunter

v.Sullivan,993 F.2d 31,34 (4th Ciz.1992).Evidenceissubstantialwhen,considering the
record asawhole,itnnightbedeem ed adequateto supporta conclusion by areasonablenlind,

ltichardson v.Perales,402 U.S.389,401 (1971),orwhen itwould be sufhcientto refuse a
Hirectedverdictin ajurytdal.Snlith v.Chater,99F.3d 635,638 (4th Cir.1996).Substantial
evidenèeisnota fflarge orconsiderable am ountofevidence,''Piercev.U nderwood,487 U .S.

    552,565 (1988),butismorethan amerescinéllaand somewhatlessthan apreponderance.
Perales,402 U .S.at401;Law s,368 F.2d at642.Ifthe Com m issioner'sdecision issupported

bysubstantialevidence,itmustbeafflt-med.42U.S.C.j405(g);Perales,402 U.S.at401.
111. PlaintiffsObjectionsz
            Rayondazaisedthreeargumentsbeforethemagistratejudgeonslxmmaryjudgment:(1)
    that the AIJ
               ,'s hnclings regarding her medically determinable impnit-ments and residual
    functionalcapacity (RFC)werenotsupported by substantialevidence;(2)thatthe AIJ failed
    to properly assesshermentalimpnitvnents;and (3)the ATJ failed to properly evaluate her


    2D etailed factsaboutRayonda'sim pnirm entsand m edicaland procedtzrallzistory can befound in thereport
    andrecommendadon (ECF No.23)andintheaclminiseativetranscript(ECFNo.8)andwillnotberepeated
    here.
                                                       4
subjective complaintsofmazzipulativéimpaizments,pain,anxiety,depression,and naigraine
headaches.

      InherobjecdonstotheR&R,Rayondaassertsthatthemagistratejudgeerredwhenhe
madethefollowing findings:(1)thephysicalRFC assessmentwassupportedbysubstandal
evidence;(2)thementalILF'C assessmentwassupportedbysubstandalevidence;(3)theATJ
                                                                              ,
properlyassessedhersubjecdveallegadonsofimpnit-ment;and (4)thepost-heatingevidence
wasproperly excluded.

      A .PhysicalR esidualFunctionalCapacity

      The ATJ assessed Rayondawith theILF'C to do lightwork with addidonallimitadons
of only frequently balancing;occasionally clim bing zam ps o.
                                                            r stairs, stooping, kneeling,

czouching, being around unprotected heights and m oving m echanical patts; and never

climbingladdersorscaffolds.R.50.ThemagisttatejudgefoundthattheA1,
                                                                Jproperlyassessed
Rayonda's physicalRFC because the findings included a detailed sum m ary of her m edical

records with specific citaéons to the record, an assessm ent of the state agency physician

consultants'opinions,a discussion ofRayonda'shearing testim ony,and hisconclusions.

      RayondaflrstobjectsthatthemagisttatejudgefoundthattheAIJdidnotconsiderher
naigrainesand cervicalradiculopathy to be severeimplitvnents,when in fact,theAT,
                                                                               Jdid so.
The R&R appearsto contain a drafdng errorbecauseitzthe flrstpattofone paragraph itis

cotzectlystated thatffgtqheATJdete= ined thatRayondahad theseverephysicalimpairments
offbrom yalgia,degeneraévediscdisease,and migraines.''ECF N o.23 at11.In thelatterpart

oftheparagraph,themagistratejudgestated,fTThus,theAT,
                                                    JspecificallyconsideredRayonda's
rnigrainesand radiculopathy,even though he determ ined they were notsevere im pnirm ents.''
1d.W bileitappeazsthatthemagistratejudgennisstated thezecozd,themisstatementisnot
matedalto thedisposition oftheissuesandin anyevent,thiscourtacknowledgesthattheATJ
found Rayonda'srnigrainesand cervicalradiculopathy to be severe im pnit-m ents.

       Rayondanextobjectsthatthe ATJdid notassesstheeffectherrnigraineshad on her
abilityto work beyond affecting herbalance and requiring herto useacane.Rayondatesdfied

thatthemigrainescan lastforsevezaldaysand assertsthàtthe ATJ
                                                           , did notdiscussherclnim
thattheheadachescausehertoneedtoliedownoznaisswozk.ln hnclingthattheATJcorrectly
assessed theeffectofRayonda'sheadaches,themagistratejudgepointed outthatthemedical
tecord contained no m ention from any m edicalsouzcethatshew ould be unable to m aintain

astadcw ork posture,w ould need to liedown tegulatly,ozthatshewould beabsentfrom w ork

excessively.ECF N o.23 at12.

       Rayondaatguesthatthemagistratejudgefdignoregdqtheevidencedocumendng the
severity and frequency of plaintiff's nnigraines.''ECF N o.24 at 2.Rayonda points to one

instance in the record where she ptesented to the em ergency room itl N ovem ber 2015

complaining ofa migraine headachethathad lasted foreleven days.R.822,871.The ATJ
acknowledged thatm edicalrecozd,aswellasone otherreportofheadaches.R.51,613.The

AIJconcludedthatdespitehezcomplaints,examinationshowedhertobewell-oriented,under
no distress,with norm alheating,cardiovascular findings,and coordination.R.52,823,871,

875.

       Tltis coutt Ends that neither the ATJ noz the magistrate judge ignored evidence
regarding the severity and frequency of Rayonda's migraines. They 130th addressed the

evidence she cites in support of her argum ent that the nligraines are incapacitating.


                                            6
Nevenheless,themagistratejudgefound thatin considering therecordasawhole,substandal
evidencesupportedtheAT,
                      J'ShndingwithregardtoRayonda'sphysicalRFC.Thecourtagrees
withthisconclusionandaccordinglyOVERRULESRayonda'sobjecdontothecontrary.
      Rayondaalso objectsto the magisaate judge's fmding thatnone oftlze state agency
consultantslim ited herto lessthap lightwork.ECF N o.23 at13.Sheiscozzectthatthe state

agency consultants found that she was lim ited to light w ork with addidonal postural

lirnitadons.SeeR.139-141,149-152,163-165,174-176.

      However,Rayondafailedtoexplain whateffecttheerrorhadonthemagistratejudge's
conclusion zegarcling the AT,
                            J'S assessmentofhetRFC'
                                                  .The AT,
                                                         J stated,correctly,thatthe
state agency consultants found that Rayonda could engage in less than lightw ork with no

mentalhealth limitations.R.52.The AIJthen found thatsubsequentmentalhealth evidence
and Rayonda's testim ony indicated that she did have severe m entalhealth im pairm ents of

anxiety,depression,and post-traum àéc sttess disotder,and he lim ited herRFC accorHingly.

Evenifthemagistratejudgeerredinfindingthatthestateagencyconsultantsdidnotconclude
thatshew aslim ited to lessthan lightw ork,the errorhad no effecton theultim ateconclusion

thattheATJcorrectlyassessedherphysicalRFC.Accordingly,totheextentRayondaobjects
to theRFC based on themagistratejudge'snzisreadingofthestateconsultants'ILFC ûndings,
herobjectionisOVERRULED.
       B.M entalRFC Assessm ent

      W ith regard to the AT,
                            J'SassessmentofRayonda'smentalR-FC,themagistrate judge
discussed the requirementthatthe ATJ include a narraéve diqcussion ofhow the evidence
supportshisRFC,assetoutin SSR 96-814,1996 W L 374184 (1996),and relevantcaselaw.
ECF No.23at14-15.SeeMonroev.Colvin,826F.3d176,189(4thCit.2016)(finclingthata
necessaryptedicateto engaging in asubstandalevidencereview isazecord ofthebasisforthe

AI,
  J'sruling,includingafffdiscussion ofwhich evidencetheATJ found credibleandwhy,and
specifk applicadon oftheperdnentlegalreqllitementsto therecord evidencen')(quoe g
Radfordv.Colvin,734F.3d288,295(4thCit.2013)).Themagisttatejudgesetoutthepordon
of the RT'C where the AT,
                        J discussed conflicéng evidence regarding Rayonda's mental
im pnitvnentand cited to specific exhibits and pagesin the record.ECF N o.23 at16;R.52.

The magistrate judge concluded that because the AIJ considered the medicalopinions,
evidenceofm entalim plit-ment,and Rayonda'stestim ony,and becausehe explained thebasis

forllism ling,he saésfied therequirem enp ofSSR 96-813and M orlroe.

      Rayondaobjectstothemagisttatejudge'sconclusion,asserdngthattheATJprovided
no discussion of how her m oderate lim itaéons in adapéng or m anaging hezself are

accom m odated by lim iting her to occasionalchangesin a routine wotk seténg and frequent

interacéon with the public and coworkers.H owever,a review ofthe AT,
                                                                   J'S determinadon
showsthatthe ATJ satisfied therequirementsofSSR 96-814,Monroe,and Masciov.Colvin,
780F.3d63; (4th Cir.2015).
      The courtin M onroe setoutthe assessm entofRFC asfollows:

      The process foz assessing RFC is setoutin SocialSeclltity Ruling 96-8p.See
      M ascio v.Colvin,780F.3d 632,636 (4th Cir.2015)2.Underthatnaling,the
      TTfassessm ent m ust flrst idendfy the individual's functional lim itadons or
      restdcdonsand assesshisorherwork-related abilitieson aftm ction-by-funcdon
      basis,includingthefuncdons'listedin theregalations.''ld.(quodngSSR 96-817,
      61Fed.Reg.at34,475).Onlyaftersuch afuncdon-by-funcdon analysismay an
      ATJexpressIIFC fffitatet'msoftheexeréonallevelsofwork.n'Id.(quodngSSR
      96-814,61Fed.Reg.at34,475).W ehaveexplainedthatexptessingILFC before
      analyzing thecbim ant'slim itaéonsftm cdon by flm céon createsthedangerthat
      Kffthe adjuclicator gwillqov'erlook limitadonsorrestricdonsthatwould narrow
                                           8
        the ranges and types ofwozk an individualmay be able to do.'77Ldaat636
        (quotingSSR 96-8p,61Fed.Reg.at34,476).
Monroe,826 F.3d at187-188.In addiéon,the AT,
                                           J'S assessmentmustinclude a narraéve
discussion ofhow theevidencesupportseach conclusion,ciéng m eclicalfactsand honm edical

evidence, and frrm ust build an accurate and logical bridge from the evidence to his

conclusion.'''Id.at189 (quodngCliffordv.A fel,227F.3d863,872 Cth Cir.2000)).
        The ATJ assessed Rayonda'smentalfuncéonallimitadonson afuncdon-by-funcdon
basisand,relevantto Rayonda'sargument,the AT,
                                            J found thatshehad moderate limitadons
in adapting orm anaging herself.R.49.Thislim itaéon wasbased on the following:

        The cbim anttestf ed thatshe relied on othets to help her,has crying spells,
        diffictzldes working w1t.
                                11 authority fkures and diffictzldes explaining
        com plicated tlaings to people she w as unfam iliat with. Trea% ent notes
        indicated she wasproperly groom ed and dressed,butexpressed concernswith
        stress levels,insightinto her psychologicalconditions and her ability to trust
        counselorsand others.

1d.(citingR.678,680,693,695,1095,1111).AfterfindingRayondawaslimitedintllisrespect,
theALJthen assessedhrtRFC,and statedthefozowing:
        The clnim antw ould be lim ited to only'occasionalchangesin the work setting,
        based on evidence of poor handling of stress and lim ited insight into her
        psychologicalcondiéons.The cllim antwould also be lim ited to only frequent
        responses to the public and coworkers in work situaéons based on her
        testim onythatshefeltuncom fortablein explnining com plicated thingsand was
        uncom fortable around people she did not know, but with tlae evidence
        otherwise showing norm alm em ory and thoughtprocesses,asw ellasappeating
        Pleasantand cooperadveduting exanninations.

R.53.

        Rayonda argues that the ALJ was required to explain how limidng her to only
occasionalchangesin aw ork setdng and lim iéng herresponsesto the public and coworkers

accom m odates her m oderate linnitadon in adapting or m anaging herself,ciéng M ascio,780
F.3d at636.H owever,M ascio doesnotgo thatfaz.Thecolzrtthere held thatrem and m aybe

appropriatewhepan AT.
                    Jfailstoassessacbimant'scapacityto perform relevantfuncdons,ot
where other inadequaciesin the AT,
                                 J's analysis frustrate meaningful zeview.Id.Neither
concezn isptesentin thiscase.The ATJ assessed Rayonda'smentalcapaciéeson a ftmcdon-
by-function basis,found she had moderate clifficuldesin onearea,and adjusted herRFC
accordingly.Thus,he satished the requirem ents of M ascio and also builtffan accurate and

logicalbridge from the evidence to hisconclusion.''Clifford,227 F.3d at872.

      Rayondaalso arguesthatthe ATJfailed to poseapropeêhypothedcalquesdon to the
vocadonalexpertbecause the queséon did notaddressherm odetate lim itaéonsitaadapdng

or managing herself.However,the hearing transcript shows that the ATJ included the
lim itationsregarding onlyoccasionalchangesin azouénework setdng and areducdon in how

often shewotzld beexpected to respond to cow orkersand thepublicin awork setdng.R.127.

Thus,he did include the lim itaéons he recognized.M oreover,Rayonda's attozney had an

opport-unity to include in her hypothedcal quesdon to the vocadonal expel't a question

regarding any addidonallim itationsshewanted thevocationalexpertto considerand declined

to do so.R.129.ffgAlnypossibledefectsin an AT,
                                             J'shypotheticalarecutedwhenthepbindff's
attorney isgiven an opportaznityto posequesdonsto theV E.''Sm ith v.A strtze,N o.2:11-CV -

025-MR-DCK,2012W L 3191296 (W.D.N.C.2012)(citingShivel v.Heclder,739F.2d 987,
990-91(4t.
         h Cir.1984)).
      Based on the foregoing,coutthndsthatthe magistrate judge properly assessed the
AI,
  J's decision regatding Rayonda's mentalR-FC under SSR 96-817,M ascio,and M onroe.
Accordingly,Rayonda'sobjecdonsto tl
                                  aeassessmentateOVERRULED.

                                           10
      C.AssessmentofSubjective Complaints
      Rayondaobjectsthatthemagistratejudgeezredinconcluclingthatsubstandalevidence
supported the AT,
                J'Sassessmentofher subjective complnints.M ote specifically,she clnims
thatthe magistrate judge failed to addressherallegaéon thatthe ATJ mischaracterized the
evidence used to support his fm clings f<as outlined in plainéff's brief.''ECF N o.24 at 6,

refetting to ECF N o.17.

      The cotut hnds that Rayonda is sim ply rehashing the argum ents raised before the

magistratejudgeand thusisnotcomplyingwiththerequitementsetfotthintheFederalRules
ofCivilProcedureto fllespecificobjections.SeeV
                                             --gs-e-y,539 F.Supp.2d at846.Accordingly,
herargumentistreated asafaillzreto object.Neverfheless,areview ofthemagistratejudge's
R&R show s that he discussed the conflicts in the evidence at length before fincling thqt

substantial evidence supported.the AT,
                                     J'S conclusions regarding Rayonda's subjecdve
com plaints ofpain and other im pnirm ents.E CF N o.23 at 19-22.Accordingly,Rayonda's

objecdontotheassessmentofhersubjecévecomplaintsintheR&R isOVERRULED.
       D .Post-headng Evidence

      ThehenringinRayonda'scasewasheld onMay2,2017andtheATJissued hisdecision
onluly10,2017.RayondaappealedthedenialtotheAppealsCouncilandaspartofherappeal,
subnlitted additionalm edicalrecordsdated O ctober12,2017 through D ecem ber4,2017.The

Appeals Councilfound thatbecause the AIJ
                                       , decided her case through July 10,2017,the
addidonalevidence did notrelate to the period atissue,and advised Rayonda to ftle a new

application ifshew anted the new evidenceto beconsideted.R.2.




                                            11
       lnherbriefonsllmmaryjudgment,Rayondaaskedthemagistratejudgetoremandher
case for consideration of the post-headng evidence, wbich addressed a two-w eek

hospitalizaéon aftera suicide attem ptby herin O ctober2017 and also a diagnosisofcervical

dystonia with'
             headachesand neek pa
                                'in.Rayonda argued thatthe evidencewasnew?m aterial,

andrelevanttotheissuesthatwerebeforetheALJwhenherendezèdlaisdecision.SeeW ilkins
v.Sec' De 'tHeathandHmnanServs.,953F.2d93,96(1991)(ffTheAppealsCouncilmust
considerevidence submitted with the requestforreview in deciding whetherto grantreview

Kiftheadditionalevidenceis(a)new,(b)material,and (c)relatesto theperiodon orbeforethe
dateofthe AT,
            J'Sdecision.n')(quotingWilliamsv.Sllllivan,905F.2d214,216(8th Cir.1990)).
       Themagisttatejudgedeclined toremand hetcasebasedon thenew evidence,finding
thatitdid notrelateback to the period on orbeforethe AI,
                                                       J'sdecision.In pardcular,the
tecords relating to neck paita and headacheswere from D ecem ber4,2017 and discussed a

ffrecentiflcrease''in the severity ofherheadaches.Therem ainderoftherecordsfollow ed her

suicideattemptthreemonthsafterthe ATJ rendered llisdecision,and areview oftherecords
showed thatRayondawas subjectto many stressorsthatarose afterthe ATJ issued llis
decision.ECF N o.23 at22-23..

       ln herobjecéonsto theR&R,Rayondaarguesthatthenew evidencerelatesback to
herconditionspriorto the timethe AI,
                                   J issued llisdecision and thattheyindicate thather
conditionsweze m ore seveze thattheimpairmentsanalyzed by tlnçALJ.ECF N o.24 at7.
ThesearethesameargumentsRayondataiked to themagisttatejudgeon slammaryjudgment
andthereforeshehasnotcompliedwith therequitementto filespecificobjecdons.



                                            12
      N evertheless,a review ofthe post-headng evidence shows thatit was notm aterial,

because it did not present the reasonable possibility of a different outcom e.Rather,the

evidencerepresented atm osta tem porûry exacerbaéon ofhetsym ptom s.See Dtazckem illerv.

Ber l1ill,No.1:16-CV-1322,2017W L 3531526 at*6 (M .D.N.C.2017)(citing Wilkins,953
F.2d at95)(new mentalhealth treatmentrecordsnotmaterialwhen they showed onlyan
exacetbation ofsym ptomsduring theholidays).Rayonda'spost-hearing recordsshow thata
w eek afterherdischarge from thehospital,shetold hethealth-care providerthatshehad not

suffered from long-stanclingm entalillness,bttthad been underagreatdealofem otionalstress

because offam ily and financialissues.R.15.ln N ovem bet 2017 she reported feeling better

and sleeping betterafterstarting m edicadonsfordepression and anxiety.R.27.

      The courtfmdsthatRayonda'sobjection to the magistrate judge's detetminaéon
tegatdingtheevidencesubmittedtotheAppealsCouncilwasanimproperobjecdonandalso
withoutmerit.Accordingly,theobjecdon isOVERRULED.
                                   CO N CLU SIO N

       Fortheteasonsstated,thecourtSndsno errorin themagisttatejudge'sconclusion
thattheATJ'sdecisionissupportedbysubstandalevidence.Assuch,themagistratejudge's
reportand recom m endation willbeadopted in itsentirety.

      A n appropriate O rderwillbeentered.

                                        Entered:5 @- /&-Jo /;
                                    f+f         4     V .            F -'/œ'
                                        M ichaelR Urbanski            ..
                                         ChiefUnited StatesDistrictludge

                                           13
